internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-129522-02 date aug legend x a_trust state d1 d2 a b dear this responds to your letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x incorporated under the laws of state on d1 x elected to be treated as an s_corporation effective d1 on d2 a transferred to trust a shares of x stock representing b of the total x stock outstanding plr-129522-02 under the terms of trust the trustee is directed to take whatever procedural and administrative steps required to ensure that x’s s election is maintained at the time of the creation of trust both a and trust intended that trust would elect to be treated as a qualified_subchapter_s_trust qsst however trust did not timely file an election to be treated as a qsst from the effective date of x’s s election x has treated itself as an s_corporation filing form_1120s for each taxable_year aside from the election filing requirement trust satisfies all requirements to be a qsst upon learning of its termination x immediately sought inadvertent termination relief x a_trust and the beneficiary of trust represent that at no time did they desire to terminate x's s_corporation status x a_trust and the beneficiary of trust have agreed to make any adjustments that the commissioner of the internal_revenue_service may require law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated as owned by an individual who is a citizen or resident_of_the_united_states is a permitted shareholder of a small_business_corporation sec_1361 provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust consisting of stock in an s_corporation with respect to which the election under sec_1361 is made in order to qualify as a qsst sec_1361 requires that during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary plr-129522-02 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 plr-129522-02 conclusion based on the information submitted and the representations made we conclude that x's s_corporation_election terminated on d2 as a result of the transfer of x stock to trust an ineligible shareholder however we conclude that the facts causing such ineligibility were inadvertent and that the termination of x's s_corporation_election as a result of the failure by trust to elect to be treated as a qsst was an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter provided that the beneficiary of trust files a qsst election within days of the date of this letter and that x's s election otherwise is not terminated under sec_1362 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether x otherwise qualifies as an subchapter_s_corporation under sec_1361 or whether trust qualifies as a qsst under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s dianna k miosi sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
